Citation Nr: 9902154	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, with spondylosis at L5, 
currently rated 40 percent disabling.

2.  Entitlement to service connection for L3 cauda equina 
syndrome, with loss of use of the lower extremities, 
neurogenic bladder and neurogenic bowel.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating actions by the Cleveland, Ohio, 
and San Diego, California, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the case 
was transferred to the RO in Reno, Nevada.

In August 1994 the RO denied entitlement to an increased 
rating for a low back disorder.  The veteran perfected an 
appeal as to this issue in February 1995.

In February 1996 the RO, inter alia, continued a 40 percent 
disability rating for degenerative changes of the lumbar 
spine, with spondylosis at L5, denied service connection for 
L3 cauda equina syndrome, with loss of use of the lower 
extremities, neurogenic bladder and neurogenic bowel, and 
denied entitlement to special monthly compensation due to 
loss of use of the lower extremities, bowel and bladder.

Contentions by the representative in January 1997 could be 
construed as a claim for service connection for paraplegia 
and special monthly compensation for the loss of use of a 
creative organ and aid and attendance due to the service-
connected back disability.  These matters are not developed 
for appellate review and are referred to the RO for 
appropriate action.  


REMAND

Review of the claims file reflects that the Board received 
additional private medical records which were not previously 
considered by the RO.  The veteran has not waived RO 
consideration of this evidence; therefore, the Board finds 
that additional development is required.  See 38 C.F.R. 
§ 20.1304 (1998).

The Board notes that in February 1996 the RO denied 
entitlement to special monthly compensation due to loss of 
use of the lower extremities, bowel and bladder.  In January 
1997 the RO received correspondence which may be reasonably 
construed as a notice of disagreement as to the denial of 
entitlement to special monthly compensation.  Therefore, the 
Board finds additional development is required as to this 
matter.  See 38 C.F.R. §§ 20.200, 20.201 (1998); see also 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 
9 Vet. App. 124 (1996).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should issue a statement of 
the case in response to the veterans 
notice of disagreement with the denial of 
entitlement to special monthly 
compensation, and the veteran must be 
advised of the time in which he may file 
a substantive appeal.  

2.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to any issue on 
appeal.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issues on appeal, considering all 
evidence not previously considered in 
prior statements of the case.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
